Citation Nr: 0511537	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  02-01 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the calculated 
amount of $13,164.51, to include the question of whether the 
overpayment was properly created.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an February 2001 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Louisville, Kentucky Department of Veterans Affairs (VA) 
Regional Office (RO).  

This case was before the Board in January 2003 when it was 
remanded for a travel Board hearing.  In September 2003, a 
hearing before the undersigned Acting Veterans Law Judge was 
held at the RO.  A transcript of this hearing is of record.

This case was again before the Board in July 2004 when it was 
remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the July 2004 Remand, the Board directed that the RO 
prepare an audit of the veteran's pension account, which 
would reveal precisely what income was considered by it in 
calculating the veteran's countable income in order to derive 
the amount of his VA benefits and what benefit amounts were 
due and paid to the veteran.  The audit was also to include 
the medical expenses used to reduce the veteran's countable 
income.  The Board notes that while the RO prepared an audit 
in September 2004, the audit does not reflect the income 
considered by the RO in calculating countable income or any 
medical expenses to reduce countable income.

Furthermore, the Board noted that the unreported income that 
created the overpayment at issue was derived by the RO 
through an IVM.  The Board directed the RO to forward the IVM 
folder to the Board, if it is still available.  A February 
2005 memorandum from the RO's Appeals Team notes that any IVM 
files for the years prior to 1998 have been destroyed and the 
files from 1998 to the present would be located at the 
Milwaukee Pension Maintenance Center.  There is no indication 
that the RO ever requested the veteran's IVM file, if 
available, from the Milwaukee Pension Maintenance Center.

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.  The Board regrets any further delay in 
this case.  In view of the RO's failure to follow the 
directives in the July 2004 Remand, the Board concludes that 
additional development of the record is required prior to 
appellate disposition.

Under the circumstances of this case, the Board has no 
recourse but to REMAND the case to the RO via the AMC for the 
following actions:

1.  The RO should prepare an audit of the 
veteran's pension account, setting forth:

a.  the periods of the overpayment at 
issue;

b.  the amounts due and paid to the 
veteran; 

c.  the amounts of income considered in 
determining pension entitlement; and 

d.  the medical expenses used to reduce 
countable income. 

Once compiled, the audit report must be 
associated with the claims folder, and a 
copy must be sent to the veteran.

2.  Thereafter, the RO should formally 
adjudicate whether the overpayment at 
issue was properly created.

3.  Thereafter, if the overpayment is 
found to have been properly created (in 
whole or in part), the RO should again 
consider the veteran's request for 
waiver.  If the claim is not granted to 
the veteran's satisfaction, the RO should 
provide the veteran with a supplemental 
statement of the case (SSOC) that 
accurately reflects the reasons for its 
decision and contains a recitation of the 
applicable laws and regulations insofar 
as claims for waiver of recovery of 
overpayments are concerned.  The veteran 
should be given the requisite opportunity 
to respond to the SSOC.

4.  If the decision remains adverse to 
the veteran, the RO should then forward 
to the Board the veteran's IVM folder 
along with the claims file.  
Specifically, the RO should determine 
whether the veteran's IVM folder is 
located at the Milwaukee Pension 
Maintenance Center.  If for some reason 
the IVM folder is unavailable, the RO 
should so state that fact and the reason 
therefor for the record.  The RO's 
attention is directed to VA General 
Counsel's Opinion, dated November 14, 
1995, VAOPGCADV 29-95, for the authority 
of the Board to review the folder and for 
guidelines to be implemented in the 
safeguarding of the IVM folder in its 
transmittal to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




